Citation Nr: 1619332	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  07-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a neck disorder.
 
2. Entitlement to service connection for migraine headaches, to include as secondary to a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).


FINDINGS OF FACT

1.  A neck disorder is not related to the Veteran's military service, including his in-service fall from a ladder. 

2.  Migraine headaches are not related to the Veteran's military service, or to a service-connected disorder.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for neck disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Migraine headaches are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131, 5103A, 5107; 38 C.F.R. § 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 516 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I. Neck Disorder

The Veteran seeks service connection for a neck disorder.  He claims that he sustained an injury to his neck in October 1978, while on active duty, when he fell from a ladder.  The Veteran reports that he has experienced neck symptomatology since that time.

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Moreover, in the case of arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The October 2015 VA examiner indicated a diagnosis of degenerative arthritis of the cervical spine.  Furthermore, a review of the Veteran's service treatment records, as well as U.S. Public Health Service records from the same time period, reveal evidence of an in-service fall of 15 to 20 feet in which the Veteran was injured.  

The service treatment and U.S. Public Health Service records documenting the October 1978 in-service fall show treatment of the mouth, right elbow, and left leg but no evidence of treatment or complaint related to the cervical spine.  The Report of Medical Examination completed at the time of the Veteran's release from active duty indicates a normal clinical evaluation of the head, face, neck, and scalp, as well as the spine, and other musculoskeletal systems.  The Veteran noted his fall from a ladder in a contemporaneous Report of Medical History, but reported excellent health and specifically denied recurrent back pain, swollen or painful joints, arthritis, or head injury.  

At his August 2014 hearing before the Board, the Veteran testified to receiving private chiropractic treatment shortly after the fall, while still in service.  He contends this treatment continued into the 1980s following service.  However, he also testified that those records are unavailable, as they have been destroyed because of their age.  Furthermore, the Veteran testified to having been examined by a VA surgeon the previous week, who indicated that his neck injury was likely related to his in-service injury.  However, although records show an orthopedic consult around that time and cervical spine x-rays from June 2014, these records do not contain an opinion suggesting the Veteran's cervical spine condition is related to his in-service fall.     

In a September 2004 clinical evaluation, completed in relation to the Veteran's Social Security Administration (SSA) claim, it is reported the Veteran sustained injuries in December 2000, when a compressor exploded aboard a commercial vessel he was working on.  At the time of the evaluation the Veteran reported symptoms or impairments of the right shoulder, chest, right hip, lumbar spine, and right eye.  Other records provided to VA by SSA also report the Veteran experienced a work-related injury in December 2000. 

In October 2006, a Dr. R. H. reported treating the Veteran for a six-month period from October 1993 to February 1994, for a cervical spine disorder related to the Veteran's in-service fall.  The doctor noted that the records of this treatment had been destroyed but stated he remembers the case well, and opined that "[t]here were degenerative changes evident on x-ray in the lower cervical region and loss of cervical lordosis implying a long-standing condition from previous onset."

A November 2006 statement from a Dr. G. W. B. indicates that the doctor started treating the Veteran for cervical spine complaints in October 2006.  At that time, the Veteran attributed his cervical spine disorder to his in-service fall.  Following review of x-rays the doctor concluded "[t]hese finds are concurrent with a previous spinal injury as he has described."

An April 2007 Initial Evaluation by a private chiropractor, Dr. R. E. J., noted that the Veteran reported neck pain since an in-service fall from a ladder.  The chiropractor concluded radiographic findings "are consistent with injuries sustained as a result of the mechanism of injury described in the history.  In the absence of any evidence to the contrary I would have to say that the injuries are causally related to the fall in question."

In June 2007, a VA chiropractor, following review of cervical spine x-rays, concluded the findings were "consistent with the fall as stated by the patient."  

In May 2013, a VHA Medical Advisory Opinion was provided by a doctor who had reviewed the claims file.  The physician opined that "there are notes from the Veteran's chiropractors which reference cervical spine pain and radiographs showing multi-level degenerative disc disease.  Multilevel degenerative disease is most often not caused by any single traumatic event."

In a July 2013, following an examination of the Veteran, a Dr. J. C. F., concludes "it is at least likely than not that the veteran's cervical and lumbar spine disability are related to his military service, specifically the injuries sustained during his fall from the ladder in October 1978."  The Veteran reported to the examiner that he had experience neck pain since the in-service fall from a ladder.  

The Veteran was provided a VA examination in October 2015.  Following a physical examination of the Veteran and review of the Veteran's electronic claims file, the VA examiner concluded the Veteran's cervical spine condition was "less likely than not proximately due to, or a result of, the in-service injury."  In support of this conclusion, the examiner noted that with the type of rapid deceleration injury experienced in-service one would expect injury to the atlanto-axial joint between the first and second cervical vertebrae.  A review of imaging studies of the Veteran's cervical spine reveals no injury or inflammation to that area.  In addition, the examiner finds relevant the fact the Veteran's discharge examination is silent in regards to any report of cervical spine symptoms.  In providing this opinion the VA examiner itemized and discussed specific evidence.   

Having reviewed the evidence, the Board determines that the preponderance of the probative evidence is against a finding of nexus between any current cervical spine disorder and the in-service fall from the ladder.  The medical opinions weighing in favor of finding a nexus all rely on the Veteran's description of the in-service fall and his statements of continued neck pain since the in-service fall.  There is no indication that the medical professionals providing positive nexus opinions reviewed the treatment records from the Veteran's period of service.   

As noted, service treatment and U.S. Public Health Service records documenting the October 1978 in-service fall show treatment of the mouth, right elbow, and left leg, but no evidence of treatment or complaint related to the cervical spine.  The Report of Medical Examination, completed at the time of the Veteran's release from active duty, indicates a normal clinical evaluation of the head, face, neck, and scalp, as well as the spine, and other musculoskeletal systems.  The Veteran noted his fall from a ladder in a contemporaneous Report of Medical History, but reported excellent health and specifically denied recurrent back pain, swollen or painful joints, arthritis, or head injury.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  These findings are inconsistent with the Veteran's assertions that he experienced cervical spine pain since the in-service fall.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record).   
In the Veteran's case when provided the opportunity to report health problems at discharge, the Veteran took the time to thoroughly complete the report, as he noted the in-service fall and checked the boxes indicating problems with broken bones and adverse reaction to medicine.  Importantly, he specifically stated that he was in excellent health and did not have any pain at all, including neck pain.  

Furthermore, the absences of any indication of a cervical spine problem by the medical professionals who provided the medical treatment immediately following the in-service fall, as well as the medical examiners failure to note any cervical spine disorder at discharge, is further evidence against finding continuing neck pain since the in-service fall.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir.1976) as recognizing the widely held view that "'[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur;'" Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  

Thus, the Board determines the Veteran's assertion that he had experienced cervical spine pain since service is inconsistent with the evidence of record, and therefore not probative.  Having made this determination, the Board affords limited probative value to the medical opinions that rely on the Veteran's self-reported description of his in-service injury as they are based on an incomplete factual basis.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (finding that a medical opinion based on an inaccurate factual premise is not probative).  This leaves the medical opinion provided by October 2015 VA medical examiner as the most probative opinion of record as the examiner reviewed the pertinent medical records, conducted a personal examination of the Veteran, and provided a clear conclusion with a reasoned medical explanation.

Moreover, the other examiner who reviewed the entire claims file including the service treatment records and U.S. Public Health Service records, the May 2013 VHA, stated that multilevel degenerative disease of the cervical spine like the Veteran was most often not caused by any single traumatic event.  

The Board acknowledges the Veteran's statements that his cervical spine disorder is the result of the in-service fall; however, an opinion as to the etiology of a disorder requires specialized medical knowledge or expertise.  The evidence does not show that the Veteran is capable of rendering a medical opinion on this issue.  Although lay persons are nonetheless competent to provide opinions on certain medical issues, as to this specific issue, the possible etiological relationship between a complex disorder such as cervical spine arthritis and his in-service fall, it is beyond the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (finding that lay persons not competent to diagnose cancer).

The Veteran asserted that he sought private chiropractic treatment for his neck shortly after the in-service fall that continued following discharge.  To the extent the Veteran claims to have sought private treatment for his neck prior to service discharge, the Board finds this statement inconsistent with the evidence of record.  The Veteran's Report of Medical History and the discharge medical examination noted the Veteran specifically denying neck pain. 

As such, the most probative evidence does not show that the Veteran's current cervical spine disorder is related to his in-service fall active duty.  

Accordingly, service connection for a neck disorder is not warranted.  The most probative evidence does not show that the Veteran's current cervical spine disorder is related to his military service, to include the in-service fall.  Furthermore, x-ray findings establishing the existence of arthritis within one year of service are unavailable.  Therefore, a preponderance of the evidence is against finding a nexus between the Veteran's cervical spine condition and his military service.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Migraine Headaches

The Veteran also seeks service connection for migraine headaches.  The Veteran's service treatment records are negative for migraine headaches, and there is no postservice medical evidence relating a current migraine headache disorder to his military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing entitlement to service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran specifically asserts that a current migraine headache disorder is caused by his neck disorder.  

In this decision, entitlement to service connection for a neck disorder has been denied.  Service connection is not in effect for any disorder.  Accordingly, service connection for migraine headaches on a secondary basis as due to a service-connected disorder is not warranted.


ORDER

Service connection for a neck disorder is denied.

Service connection for migraine headaches is denied.  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


